Case: 15-10635      Document: 00513499849         Page: 1    Date Filed: 05/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-10635                                  FILED
                                  Summary Calendar                            May 10, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BENITO CHAVIRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CR-19


Before JOLLY, DENNIS, and PRADO, Circuit Judges
PER CURIAM: *
       Benito Chavira appeals the sentence imposed following his guilty plea
conviction for possession with intent to distribute a controlled substance. He
argues that the district court erred in relying on the confidential source’s drug
quantity information in the Presentence Report because there was no
corroborating evidence to support it.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10635    Document: 00513499849     Page: 2   Date Filed: 05/10/2016


                                 No. 15-10635

      Because he did not challenge the reliability of the confidential source in
the district court, review is limited to plain error.     See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). To prevail on plain
error review, Chavira must identify (1) a forfeited error (2) that is clear or
obvious, and (3) that affects his substantial rights. Puckett v. United States,
556 U.S. 129, 135 (2009). If he satisfies these three requirements, this court
may, in its discretion, remedy the error if it “seriously affect[s] the fairness,
integrity or public reputation of judicial proceedings.” Id. (internal quotation
marks and citation omitted).
      The amount of methamphetamine attributable to Chavira is a finding of
fact. See United States v. Harris, 740 F.3d 956, 966 (5th Cir. 2014). “Questions
of fact capable of resolution by the district court upon proper objection at
sentencing can never constitute plain error.” United States v. Lopez, 923 F.2d
47, 50 (5th Cir. 1991). As such, the district court’s finding of the applicable
drug quantity cannot constitute plain error. See id.
      The judgment of the district court is AFFIRMED.




                                       2